Citation Nr: 1818947	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), sinusitis and pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986 and from February 1989 to October 1991.

This matter came before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before a Veteran's Law Judge during a November 2013 Video Conference hearing.  The transcript of the hearing is of record.  In March 2015, the Board remanded this matter for further evidentiary development.  

In a February 2017, the Board informed the Veteran that the Veteran's Law Judge who presided at the hearing was no longer employed at the Board and that he could therefore request a new hearing.  The Veteran did so in March 2017 and testified before the undersigned Veteran's Law Judge during a September 2017 Video Conference hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination for sleep apnea in April 2015.  The examiner did a records review and phone interview with the Veteran and found a diagnosis of obstructive sleep apnea (OSA) in December 2011.  In the summary of the medical history, the examiner noted that the Veteran's wife reported that he gasped and woke in the night for years and that he was always tired.  The report then states that one night in 2011, he awoke choking and couldn't get his breath, then went to his doctor and did a sleep study and was diagnosed in December 2011.

The examiner did not provide an etiological opinion in the initial April 2015 report but in an April 2015 addendum opinion stated that the Veteran's OSA was less likely due to or aggravated by PTSD, sinusitis or pharyngitis.  The examiner's rationale was that OSA is caused by episodes of upper airway collapse, caused by partial collapse of pharynx, that obstruct the airway.  The examiner opined that as PTSD, sinusitis and pharyngitis changed neither the anatomy nor neuromuscular factors in the upper airway, they neither caused nor aggravated his OSA.  In a second addendum from May 2015, the examiner found that the Veteran's OSA was less likely related to military service, as the Veteran's service treatment records have no mention of sleep symptoms and the Veteran was not diagnosed with OSA until 20 years after discharge.

However, the Board's review of the medical records indicates that the examiner's account of the Veteran's medical history is inaccurate.  The Veteran reported sleep issues to VA medical providers prior to 2011 and was initially diagnosed in March 2011, not December 2011.  During a September 2004 VA examination for PTSD, the examiner noted that the Veteran had sleep problems characterized by waking up in the night and that he was not sure why he was waking up.  VA treatment records from November 2009 note the Veteran's chronic cough, worse at night, and that the Veteran's wife told him he snores and chokes in his sleep.  Additional VA treatment notes from November 2009 note that the Veteran "may have obstructive sleep apnea" and that a sleep study should be scheduled.  The referral for suspected OSA was made in August 2010 and notes snoring, excessive daytime sleepiness and witnessed apneas.  A sleep study was conducted in March 2011 and VA treatment records indicate that the Veteran was provisionally diagnosed with OSA that month.  March 2011 VA treatment notes indicate that the Veteran was issued a CPAP and instructed in its use and purpose "per the diagnosis."  VA treatment notes from December 2011 do note a diagnosis of OSA, but the diagnosis was first made nine months prior after two years of specifically discussing those issues with his VA providers, not after one episode in 2011, as stated in the April 2015 VA opinion.  Given this inaccuracy, it is not clear to the Board that the examiner considered the earlier VA treatment records.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the issue on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has submitted two letters from his private doctors, who both opine that his OSA was aggravated by his sinusitis.  However, the Board finds that both statements lack a rationale for that opinion and are therefore inadequate for appellate review.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board's review of the evidence of record also indicates that it contains lay and medical evidence pertaining to the issue on appeal that was not available at the time of the VA examination.  The Veteran's VA treatment records from February 2017 note that the Veteran was having trouble using is CPAP machine due to congestion.  The Board notes that this is consistent with earlier treatment records noting that the Veteran's sinus issues affect his OSA and make it hard to wear the CPAP mask.  The Veteran has also submitted new lay statements from his children that all attest that their father began snoring loudly and woke up choking in his sleep after he came home from deployment.  In particular, the September 2017 statement from the Veteran's daughter L.R. states that she witnessed her father sleeping on the couch and that he would stop breathing and choke before waking up.  She further noted that these symptoms persisted for years prior to the Veteran's diagnosis.  These treatment records and lay statements should be considered upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of his obstructive sleep apnea.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the statements of the Veteran, his wife and his children regarding the onset and persistence of his symptoms.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD, sinusitis and pharyngitis.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.  Attention is also requested to VA treatment records from February 2017 and October 2013 indicating that sinus and congestion issues were affecting the Veteran's ability to use his CPAP machine.

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


